OFFICE   OF    THE ATTORNEY             GENERAL    OF TEXAS
                                       AUSTIN




HOA. J. P. EwyaA
County Attorney
8rasorl.a County
Aqleton, Tsxas
Dear sir;
                      OpiAioA x0. O-2087
                      Be: Construotionof t


         In ycRIrletter.
opinion with reierenoe t
partloulers           0r   sootion
eixtb      Legikdature,         (Aot
8l8a,      Penal Cods).
                                                          tN.6 Aa'tread ae




                                            ral 0fri006, ueleee suea
                                         ve  been publlshOd and die-
                                          or at loeet twelve (13)
                                          g the 8OC0ptaACe  Ot the



              *s00. 3. And provided tither that f&o-
          tion 1 of this A0t shell not appty tO publfoa-
          tiow whioh hare,'prior to the aoooptanae of
          politioal advertirsing.
                                fccxnmore than ~6 oau-
          dldat6, been publiehed and airoulated ganerelly
                                                            420




EUA. s. F. i3ryeJ.l. PaQe   2


     for a period of lessthan one year inmediate-
     *P ?T-~ing   the.._~
                       acceptanoa
                              _ of_-_suoh adverti@-
     lug In tne event t&it mob publloatlon can
     skew ownership cf its physiael plant and that
     its advertisingratea are in proportion to the
     emunt and kind 0r it6 otrculetion.~
         Seoticm 1 ot ,theAat oontalns Ifs prohibiticns~
the erirtenoe of t.hera0te set out la Seotion 3 remove
the publioatlonMm    it& operation. You reaueet our
opinion touching the requiresaent in Section 8 of owner-
ship oi the physletl plant, a,6to the rasaningof the
phrase *shysioel &mt.*
         It ts an opinion, 88 you have a160 oonolade4,
that the term *physical planta we8 ,intenlled
                                            to include
the phyelcal epuimnt saeoeasarily  lnrol+eb In tha pub-
Uaation of the partioulernew&paper or megaziae. We
40 not believe thet a publioetionwhioh is unable to
show cwserskilpor the equipmentwhleh printa Its news-
papm or magazine, or other publfoation,would o~me
within Seotion 3 of the Aot.
         We are not, of 0~0~88, possfng upon the quee-
tion of the ~aonetitutlonalitgoi thidllaw.
                                 Very truly yours
                                Am-OrtmY f.4la.. OF mixAs

                                BP
WSrab                                          Assiutant




                   VElXdAR28, 1940


             ATTORNEY GENERAL Or'TEXAS